Citation Nr: 1522227	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial evaluation for a right knee disability, currently evaluated as 10 percent disabling prior to November 14, 2012, with a separate 20 percent evaluation for limitation of extension from November 13, 2012, to November 14, 2012, as 100 percent disabling from November 14, 2012, and as 60 percent disabling from December 31, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

In June 2012, the Veteran presented sworn testimony during a personal hearing at the Hartford RO which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  This claim was remanded for a hearing in October 2011 and for further development in October 2012, and now returns again before the Board.

During the course of this appeal, on November 13, 2012, the Veteran underwent an examination that showed limitation of extension of the right knee, and as such was granted a 20 percent evaluation for that limitation.  Further, on November 14, 2012, the Veteran underwent a total right knee replacement, and as such, was granted a 100 percent evaluation from November 14, 2012 until December 31, 2013, and thereafter, a 60 percent evaluation.  As such, this issue in appellate status is as noted above.

The issue of entitlement to an earlier effective date for the grant of service connection for the Veteran's service connected knee disability has been raised by the record in a July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


The Board regrets that that a further remand is warranted in this case.  Specifically, the Board notes that this issue was last remanded in October 2012, because it was felt that the Veteran was provided with an inadequate examination.  He was provided with a thorough VA examination on November 13, 2012; however, the next day, November 14, 2012, private records show that the Veteran underwent a right total knee replacement.  As noted above, the Veteran was therefore assigned a 100 percent evaluation from November 14, 2012, to December 31, 2013, at which time he was assigned a 60 percent evaluation.

The most recent medical evidence of record is a November 2013 VA examination report, conducted prior to the Veteran's reduction to 60 percent.  Since that time, there is no evidence of record, either further VA examination or outpatient treatment records, private or VA, which show the state of the Veteran's post reduction disability.  The Board finds it cannot adequately asses the Veteran's currently level of disability subsequent to December 2013 without medical evidence dated subsequent to December 2013; and the Board finds that the Veteran is likely continuing to receive ongoing treatment for this knee replacement.  Therefore, the Board finds it must remand this claim yet again such that all relevant VA and private records may be associated with the claims file, and such that the Veteran may be provided with an adequate VA examination that assesses the current level of severity of the Veteran's right knee condition.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will create; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all health care providers who have treated him for a right knee disability since 2013.  After receiving any required releases, please associate all identified records with the Veteran's claims file, to include any VA records and any records from Grove Hill Medical Center.

2. The RO should schedule the Veteran for a VA examination for his service-connected degenerative joint disease of the right knee.  The claims folder is to be provided to the examiner for review in conjunction with the examination. 

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain, as well as the impact of weight-bearing on the Veteran's range of motion. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right knee disability that develops on use. 

Based on current examination of the Veteran as well as review of the evidence of record, to include post service treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.
 
3. Thereafter, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






